Title: From George Washington to Henry Knox, 13 August 1790
From: Washington, George
To: Knox, Henry



Sir,
United States [New York] August 13th 1790

The Session of Congress having closed, and it being my intention to go to Virginia as soon as the public business will permit; and wishing, during my absence from the Seat of Government, to have my mind as free from public cares as circumstances will allow; I am desireous of having such matters as may, by Law or otherwise, require the agency or sanction of the President of the United States, brought to view before my departure. I therefore request that you will cause such business, within your department, as may be necessary to receive the aid or approbation of the President, submitted to me as soon as its nature will permit; particularly
Regulations for trade and intercourse with the Indian Tribes, agreeably to the Act.
And information & opinions on the following points?
Whether any other, and what steps shall be taken with them to restrain their Hostilities?
Whether the orders given, and measures adopted, are adequate to the Peace of the Western Frontiers? If not, what further is to be done for this purpose?
Upon the expediency and policy of a proclamation forbidding encroachments upon the Territory of the Indians or treating with them contrary to the Law lately passed.
Instructions for the Governor of the Ceded Territory So. of the Ohio. Where ought the Governor to reside?
What notice should be taken of the Insult offered to Major Doughty?
What steps should be taken with respect to his recommendation of a Post at the mouth of the Tennessee?
Other measures than those pursued by the present contractors for supplying the Western Posts ought to be adopted, that

the Troops in that Country may be more efficiently employed on sudden emergencies and the Posts better secured.
Have any orders been given concerning the condemned Soldiers? I am Sir Yr most Obedt Servt

G.W.

